     Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 1 of 7 PageID #: 1
                                                                                FSLED
                                                                         u.s,SAmN.y.
JN/ABS:SWR
                                          DONNELLY J.                   * DEC 0 3 20i9 *
F.#2018R01876
                                        BULSARA, M.J.                    BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         X                                             'rd U-fo-jt

UNITED STATES OF AMERICA
                                                           INDICTMENT
             - against -

OEEG FUZAYEOV,
                                                      CgTTB"                              581
                                                           (T. 18, U.S.C.,§§ 982(a)(7),
                                                           982(b)(1), 1349 and 3551
                           Defendant.                       ^^.;T.21,U.S.C.,§ 853(p))

                                         X

THE GRAND JURY CHARGES:


                                         INTRODUCTION


               At all times relevant to this Indietment, unless otherwise indicated:

1.      Background

        A.     The Medicare and Medicaid Programs

               1.     The Medicare program ("Medicare") was a federal health care program

providing benefits to persons who were at least 65 years old or disabled. Medicare was

administered hy the Centers for Medicare and Medicaid Services("CMS"), a federal agency

under the United States Department of Health and Human Services("HHS"). Individuals who

received benefits under Medicare were referred to as Medicare "beneficiaries."

               2.     The New York State Medicaid program ("Medicaid") was a federal and

state health care program providing benefits to individuals and families who met specified

financial and other eligibility requirements, and certain other individuals who lacked adequate

resources to pay for medical care. CMS was responsible for overseeing the Medicaid program in
   Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 2 of 7 PageID #: 2



participating states, including New York. Individuals who received benefits under Medicaid

were similarly referred to as Medicaid "beneficiaries."

               3.      Medicare and Medicaid each qualified as a "health care benefit program,"

as defined by Title 18, United States Code, Section 24(b).

               4.      Medicare included coverage under two primary components, hospital

insurance("Medicare Part A")and medical insurance ("Medicare Part B"). Medicare Part B

covered the costs of physicians' services and outpatient care, including physical therapy,

occupational therapy, chiropractic services and diagnostic tests. Generally, Medicare Part B

covered these costs only if, among other requirements, they were medically necessary and

ordered by a physician.

               5.      Medicaid covered the costs of medical services and products ranging from

routine preventive medical care for children to institutional care for the elderly and disabled.

Among the specific medical services and products provided by Medicaid were physical therapy,

occupational therapy and diagnostic tests. Generally, Medicaid covered these costs only if,

among other requirements, they were medically necessary and ordered by a physician.

               6.      Medical providers and suppliers that sought to participate in Medicare Part

B and Medicaid, and to bill Medicare and Medicaid for the cost oftheir treatment of eligible

beneficiaries and related benefits, items and services, were required to apply for and receive a

provider identification number("PIN")or provider transaction access munber("PTAN")from

each program. The PIN or PTAN allowed medical providers and suppliers to submit bills,

known as claims, to Medicare and Medicaid and to obtain reimbursement for the cost of

treatment and related health care benefits, items and services that they had supplied or provided

to beneficiaries.
      Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 3 of 7 PageID #: 3



               7.      Medical providers were authorized to submit claims to Medicare and

Medicaid only for services they actually rendered and were required to maintain patient records

verifying the provision ofservices. By submitting a claim, the provider certified, among other

things, that the services were rendered to the patient and were medically necessary.

               8.     Providers submitted claims to Medicare and Medicaid using billing codes,

also called current procedural terminology or"CPT"codes, which were numbers referring to

specific descriptions ofthe medical services provided to beneficiaries.

         B.    The Relevant Entity and the Defendant


               9.     Global Rehabilitation Medical P.C.("Global Rehab") was a New York

corporation that maintained offices, and purportedly provided physical therapy to beneficiaries,

at 97-01 66th Avenue in Rego Park, New York. Global Rehab was enrolled with Medicare from

at least 2001 to the present and with Medicaid from at least 2005 to the present.

               10.    The defendant GLEG FUZAYLOV was a licensed medical doctor in New

York and the owner of Global Rehab.


II.      The Fraudulent Scheme


               11.    From approximately October 2010 through August 2018,the defendant

GLEG FUZAYLGV,together with others, agreed to execute and executed a fraudulent scheme

at Global Rehab through which false and fraudulent claims were submitted and caused to be

submitted electronically through interstate commerce to Medicare and Medicaid for physical

therapy even though such services were not medically necessary, were often not provided and

otherwise did not qualify for reimbursement.

               12.    The defendant GLEG FUZAYLGV,together with others, submitted and

caused to be submitted false and fraudulent claims electronically through interstate commerce to
   Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 4 of 7 PageID #: 4



Medicare and Medicaid reflecting that physical therapy had been provided to beneficiaries by

licensed physical therapists. In fact, such services either had not been provided or had not been

provided in the amount claimed. Instead, at Global Rehab, Medicare and Medicaid beneficiaries

typically received massages and other treatments from massage therapists and other unlicensed

persons, which treaments and services were not eligible for reimbursement by Medicare and

Medicaid.


             CONSPIRACY TO COMMIT HEALTH CARE AND WIRE FRAUD


               13.     The allegations contained in paragraphs one through 12 are realleged and

incorporated as iffully set forth in this paragraph.

               14.     In or about and between October 2010 and August 2018, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere,the defendant

OLEG FUZAYLOV,together with others, did knowingly and intentionally conspire to:

                      (a)      execute a scheme and artifice to defraud Medicare and Medicaid,

and to obtain, by means of one or more materially false and fraudulent pretenses, representations

and promises, money and property owned by, and imder the custody and control of. Medicare

and Medicaid,in connection with the delivery of and payment for health care benefits, items and

services at Global Rehabilitation Medical P.C., contrary to Title 18, United States Code, Section

1347.


                      (b)      devise a scheme and artifice to defraud Medicare and Medicaid,

and to obtain money and property from them by means of materially false and fraudulent

pretenses, representations and promises, and for the purpose of executing such scheme and

artifice, to transmit and cause to be transmitted by means of wire communications in interstate
   Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 5 of 7 PageID #: 5



commerce writings, signs, signals, pictures and sounds, contrary to Title 18, United States Code,

Section 1343.


                (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                             CRIMINAL FORFEITURE ALLEGATION


                15.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance with

Title 18, United States Code, Section 982(a)(7), which requires any person convicted of a health

care offense to forfeit property, real or personal, that constitutes, or is derived directly or

indirectly from, gross proceeds traceable to the commission of such offense.

                16.    If any of the above-described forfeitable property, as a result of any act or

omission ofthe defendant:


                       (a)      cannot be located upon the exercise ofdue diligence;

                       (b)      has been transferred or sold to, or deposited with, a third party;

                       (c)      has been placed beyond the jurisdiction ofthe court;

                       (d)      has been substantially diminished in value; or

                       (e)      has been commingled with other property which cannot be divided

without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture ofany other
   Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 6 of 7 PageID #: 6




property ofthe defendant up to the value ofthe forfeitable property deserihed in this forfeiture

allegation.

              (Title 18, United States Code, Seetions 982(a)(7) and 982(b)(1); Title 21, United

States Code, Seetion 853(p))

                                                            A TRUE BILL




                                                            FORLPLRSON




RICHARD P. DONOGHUL
UNITED STATES ATTORNEY"
EASTERN DISTRICT OF NEW YORK




ROBERT ZINK
CHIEF,FRAUD SECTION
CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE
                 Case 1:19-cr-00581-AMD Document 1 Filed 12/09/19 Page 7 of 7 PageID #: 7


F.#:2018R01876

FORMDBD-34             NO.
JUN.85



                                UNITED STATES DISTRICT COURT

                                             EASTERN Dw/r/cr o/NEW YORK

                                                    CRIMINAL DIVISION


                                      THE UNITED STATES OF AMERICA
                                                              v^.




                                                       OLEGFUZAYLOV,

                                                                                          Defendant.



                                                     indictment

                            ((T. 18, U.S.C., §§ 982(a)(7), 982(b)(1), 1349 and 3551 et seq.; T. 21,
                                                       U.S.C., § 853(p))

                              A true bill.



                                                                                            Foreperson


                       Filed in open court this                     day,

                       of                         A,D.20


                                                                                                 Clerk




                       Bail, $


                       Sarah Wilson Rocha, Trial Attorney, Criminal Division (7IS)254-6366
